PER CURIAM.
Plaintiffs Francisco DeFigueiredo and Gerard Brignolle filed complaints against defendants U.S. Metals Refining Co., USMR AMAX Inc., AMAX Base Research and Development and AMAX Metals Group, alleging that they were injured as a result of defendants’ negligent operation and maintenance of the premises on which they operate the smelting and refining business in which plaintiffs are employed. The trial judge ruled that Worker’s Compensation is the exclusive remedy available to plaintiffs and that the dual capacity doctrine must be rejected in this context. Accordingly, he granted summary judgment dismissing plaintiffs’ negligence actions. We agree with this disposition. While the dual capacity doctrine may have viability in some circumstances, it is clearly inapplicable here, where the employee is injured during the course of his employment on the premises of his employer. We thus affirm *409substantially for the reasons expressed by Judge Menza in his thoughtful opinion of August 5, 1988. 235 N.J.Super. 458.